Exhibit 99.1 WEDNESDAY, JUNE 7, 2017 SOTHERLY HOTELS INC. ENTERS INTO AGREEMENT TO PURCHASE CONDO HOTEL COMMERCIAL UNIT Williamsburg, Virginia – June 7, 2017 – Sotherly Hotels Inc. (NASDAQ: SOHO) (the“Company”) today announced that the Company has entered into an agreement (the “Agreement”) to purchase the commercial unit of the planned Hyde Beach House Resort & Residences (the “Planned Hotel”) under development in Hollywood, Florida for $5.10 million. The Agreement includes the purchase of the hotel commercial unit, which consists of the designated lobby and front desk areas, offices, and other spaces. In addition, the Company will enter into a lease for the parking garage and poolside cabanas of the Planned Hotel, as well as an agreement to operate and manage the condominium association.The Agreement also includes a Pre-Opening Services Agreement whereby the Seller has agreed to pay the Company $0.75 million in connection with certain pre-opening activities. The Hyde Beach House Resort & Residences is a new development in Hollywood, Florida slated to open in the second quarter of 2019. The Planned Hotel is located adjacent to the Company’s Crowne Plaza Hollywood Beach Resort and directly across from the Hyde Resort & Residences.
